UNITED STATES DISTRICT COURT Ue 03° 0019
FOR THE DISTRICT OF COLUMBIA ee

Clerk, U.S. District & Bankruptcy
* Courts forthe District of Columbia

 

 

)
THEOPHILUS T. AGEDAH, )
. )
Petitioner, )
)
v. ) Civil Action No. 19-1935 (UNA)
)
SUPERIOR COURT OF THE DISTRICT, )
OF COLUMBIA — CRIMINAL DIVISION, )
)
‘Respondent. )
)
MEMORANDUM OPINION

 

In December 2017, the petitioner was charged with assault with intent to commit robbery
while armed. See Pet. at 4 (page numbers designated by CM/ECF). “[A]s a result of the Hung
Jury/Mistrial on February 5" , 2018,” there was no finding of guilt. Id. at 5. The. petitioner
entered into a plea agreement in J uly 2018, see id. at 5-6, and the criminal conviction affected his
immigration status, see id. at 7. Since December 26, 2018, the petitioner has been “detained [at
a] DHS/ICE facility in Farmville, Virginia” pending his removal. Jd. at 7. He has asked this his °

“conviction be Reviewed/Reversed or Vacated[.]” Jd. at 2.

This Court cannot to provide the relief the petitioner seeks. “As a general rule, applicable
here, this Court lacks jurisdiction to review the decisions of the Superior Court.” Morton v.
United States, No. 1:19-CV-005 14, 2019 WL 1924252, at *1 (D.D.C. Apr. 26, 2019) (citations
omitted); Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam) (“[U]nder what has come to be
known as the Rooker-Feldman doctrine, lower federal courts are precluded from exercising

appellate jurisdiction over final state-court judgments.”), Furthermore, a challenge to a Superior
Court conviction must proceed in that court by motion under D.C. Code § 23-110, which in

relevant part provides:

A prisoner in custody under sentence of the Superior Court claiming
the right to be released upon the ground that (1) the sentence was
imposed in violation of the Constitution of the United States or the
laws of the District of Columbia, (2) the court was without
jurisdiction to impose the sentence, (3) the sentence was in excess
of the maximum authorized by law, (4) the sentence is otherwise
subject to collateral attack, may move the court to vacate, set aside,
or correct the sentence.

D.C. Code § 23-110(a). This petitioner “has no recourse to a federal judicial forum unless the
local remedy is ‘inadequate or ineffective to test the legality of his detention.’” Garris v.
Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (quoting D.C. Code § 23-110(g)), cert. denied, 479
U.S. 993 (1986). “Section 23-110(g)’s plain language makes clear that it... divests federal
courts of jurisdiction to hear habeas petitions by prisoners who could have raised viable claims

pursuant to section 23-110(a).” Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009).

The Court will grant the petitioner’s application to proceed in forma pauperis and dismiss
his pro se “Motion/Petition for Review of Conviction Pursuant to U.S.C. § 2241 to 2255 without

prejudice. An Order consistent with this Memorandum Opinion is issued separately.

  

DATE: July / -, 2019

 

United States District Judge
